department of the treasury a internal_revenue_service washington d c tax_exempt_and_government_entities_division u l l dec dollar_figure tep rast xxxxxxxxxxkxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxkxxxxxkxxxkxxx attn xxxxxxxxxxxxxx legend corporation a association b convention c convention d clergy h church a religion b hospital m city l state s board d plan x plan y plan z xxxxxxxxxxxxaxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxkxxxxxxxxxxxxxxxn xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxaxxk xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxaxxxaxxaxxxxx xxxxxxxxxxxxxxxxxxaxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxaxxakaxxkxxk xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxaxxxxxxxkn xxxxxxxxxxxxxxxxxxkx committee f xxxxxxxxxxxxxxxxxxkxx dear xxxxxxxxx this letter is in response to your request dated xxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxx and xxxxxxxxxxxx submitted on your behalf by your authorized representative regarding the church_plan status of plan x plan y and plan z within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf corporation a is a state s nonprofit corporation classified as a public charity under sec_501 of the code corporation a was first organized in and first incorporated as a pro-forma decree corporation in legislature of state s in first religion b hospital in city l of state s_corporation a began to operate hospital m the by the until corporation a continuously operated a hospital and from nursing school under the control of association b in addition over the years it engaged in other charitable activities such as the operation of an orphanage retirement center and nursing home these efforts were directed with the intention of more efficiently carrying out the collective religious ministries of association b to the ill needy and elderly corporation a chose to redirect its activities by terminating its hospital in operation and refocusing its resources into its other charitable endeavors in furtherance of its religious mission under church a doctrine corporation a’s current charitable endeavors consist of providing senior housing and services the members of corporation a are church congregations that form association b association b controls corporation a each church in association b is exempt from federal income_taxation under the group exemption ruling of either convention c or convention d association b has a distinct legal existence recognized creed a distinct legal history established place of worship regular congregations regular religious services sunday schools_for the religious instruction of the young and schools_for the preparation of their ministers association b has carried out the churches’ collective religious and charitable ministries to the ill needy and elderly corporation a operates church homes for aging people residents are members of church a ‘percent of its association b’s members are the sole members of corporation a sec_2_1 of corporation a’s bylaws limits membership to members of association b within city l each member is entitled to appoint one regular delegate who ordinarily will be the president of the church if the church does not have a president another equivalent officer shall serve as the regular delegate and the member's senior pastor shall serve as the alternate delegate delegates of the member churches elect the board_of directors of corporation a according to sec_3_5 of the bylaws all directors must be communicant members in good standing of the churches that are members of corporation a in addition at least two directors on the board_of directors shall be professional church workers from churches that are members of corporation a corporation a’s communities are served by clergy h specially trained for ministry with older persons in addition clergy h serve in hospice care and are on call 24-hours a day 7-days a week to residents and their families clergy h host sunday and midweek worship services at corporation a’s communities teach bible classes and provide grief support and private communion clergy h assist residents of the communities who choose to plan a funeral or a memorial service to be held in the chapel on campus corporation a also offers a clinical pastoral education program through which student chaplains serve at corporation a’s communities making pastoral contact with residents families or staff through visits bible classes worship devotions and community activities corporation a is a recognized service_organization of convention c and affiliated with convention d these associations with convention c and convention d require very specific obligations of corporation a including identification with the church a mission and ministry compliance with doctrinal and religious practice standards adoption of specific denominational language for inclusion in its governing instruments and engaging in program activities that are in harmony with the programs of the boards of the church a denomination as part of the association requirements the bylaws of corporation a state that it is the intent of the corporation to be recognized by convention c and affiliated with convention d and function in accordance with the criteria and provisions of each church body corporation a is listed in the official directory of related_organizations of both convention c and convention d corporation a’s corporate documents ensure that association b has retained influence over corporation a and will continue to retain such influence the bylaws provide that the business and property of corporation a shall be managed and controlled by board d association b may remove any director for whatever reason or cause as they deem best in their sole discretion by a majority vote association b though its election of the board_of directors of corporation a have also reserved to themselves certain important powers regarding the governance of corporation a including powers relating to the amendment of the bylaws and the merger dissolution sale or disposition of all or substantially_all of corporation a’s assets corporation a sponsors plan x plan y and plan z plans each of which is administered by committee f the members of committee f are appointed by board d and three officers the president vice- president human resources and chief financial officer of corporation a so employees of facilities that were acquired plan x is a defined_benefit_plan that was established in all of the participants in plan x are employees of corporation a but the plan became closed to new participants in by corporation a shortly before on or after november employees and the employees covered by a denomination qualified_plan of convention c are not eligible to participate committee f has full power and authority to administer plan x in all respects plan x has not made an election under sec_410 of the code to be subject_to the employee retirement income security act erisa _ and all new employees of corporation a are not eligible to participate in addition leased plan y is a defined_contribution_plan that was established in all employees of corporation a are eligible to participate in plan y except that any ordained or commissioned minister who participates in a retirement_plan of the church a denomination in which he or she was ordained or commissioned either convention c or convention d is not eligible to participate committee f has full power and authority to administer plan y in all respects plan y has not made an election under sec_410 of the code to be subject_to erisa plan z is a defined_contribution_plan that was established in all employees of corporation a are eligible to participate in plan z except that any ordained or commissioned minister who participates in a retirement_plan of the church a denomination in which he or she was ordained or commissioned either convention c or convention d is not eligible to participate committee f has full power and authority to administer plan z in all respects plan z has not made an election under sec_410 of the code to be subject_to erisa in accordance with revproc_2011_44 notice to employees with reference to the plans was provided on november the notice explained to participants of the plans the consequences of church_plan status based on the foregoing you request a ruling that the plans are church plans within the meaning of sec_414 of the code effective january sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches inciudes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 r b supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with the church or a convention or association of churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church or a convention or association of churches revrul_74_224 1974_1_cb_61 concludes that an exempt_organization whose governing membership is comprised of churches of different denominations qualifies as an association of churches within the meaning of sec_170 of the code for purposes of classification as an organization that is not a private_foundation with the meaning of sec_509 of the code the revenue_ruling also provides that although the term convention or association of churches has an historical meaning generally referring to a cooperative undertaking by churches of the same denomination nothing in the legislative_history or religious history of the term prevents its application to a cooperative undertaking of churches of differing denominations assuming such convention or association otherwise qualifies for recognition of exemption as an organization described in sec_501 of the code in this case corporation a is a not-for-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code association b that controls corporation a is comprised of churches from two different denominations but the churches all are associated with church a share core religious beliefs and engage in the cooperative undertaking of carrying out the religious and charitable ministries of the churches for church_plan rules association b constitutes an association of churches all of the employees covered by the plans are employees of corporation a a tax-exempt_organization that is controlled by association b the members of board d are elected entirely by association b all of the directors must be members of association b association b may remove any director for whatever reason or cause as they deem best in their sole discretion by a two-thirds majority vote members of association b also provide financial and volunteer support for corporation a thus corporation a is controlled by the association of churches within the meaning of sec_414 of the code corporation a also is associated with convention c and convention d and shares common religious bonds and convictions with them in view of the control of board d of corporation a by association b and the relationship of association b to corporation a the employees of corporation a are deemed employees of a church or of a convention or association of churches under sec_414 of the code additionally association b is the employer of corporation a for purposes of sec_414 of the code no employees in the plans are employed in connection with an unrelated_trade_or_business within the meaning of sec_513 of the code all of the employees who are covered by the plans are employees of organization a which is controlled by association b thus the plans are not maintained primarily for the benefit of employees employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code and satisfy the requirements of sec_414 of the code committee f serves at the pleasure of board d and its principal purpose or function is to administer the plans in accordance with their terms committee f is controlled by or associated with association b through its relationship with board d the appointment and removal of ali committee members of committee f is made by board d or organization a which in turn is elected entirely and thus is controlled by association b therefore committee f is an organization the principal purpose or function of which is the administration or funding of the plans or programs for the provision of retirement benefits for employees of organization a and qualifies as an organization described in sec_414 of the code based on the foregoing facts and representations we conclude that the plans are church plans within the meaning of sec_414 of the code effective date this letter expresses no opinion as to whether plan x and plan y satisfy the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations program this letter also expresses no opinion as to whether plan z satisfies the requirements of sec_403 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxx sincerely yours will be wes william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice cc xxxxaxxxxxakx
